Name: Regulation (EEC) No 1610/75 of the Commission of 26 June 1975 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  trade policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 No L 164/ 16 Official Journal of the European Communities 27. 6. 75 REGULATION (EEC) No 1610/75 OF THE COMMISSION of 26 June 1975 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream to make payment of any instalment conditional on the provision of equivalent security ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2), and in particular Article 6 (7) thereof ; Whereas Article 24 (2) of Commission Regulation (EEC) No 685/69 (3 ) of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream , as last amended by Regulation (EEC) No 837/75 (4 ), provides that aid for private storage of butter may be paid in instalments ; whereas Article 29 of Regulation (EEC) No 685/69 provides that aid for private storage may be varied in the event of a change in the buying-in price for butter by the intervention agencies ; whereas Council Regulation (EEC) No 469/75 (5 ) of 27 February 1975 fixing the target price for milk and the intervention prices for butter, skim ­ med-milk powder and Grana padano and Parmigiano Reggiano cheeses for the 1975/76 milk year raises the intervention price for butter with effect from 16 September 1975 ; Whereas it has proved necessary, in the interests of clarity and in order to ensure that the rules are applied in uniform manner by all the intervention agencies, to provide expressly that in such cases account must be taken on payment of an instalment of any change in the intervention price that has occurred during the current period of storage or at the beginning of the following period for removal from storage ; whereas it nevertheless seems fair, owing to the lack of precision in the existing provisions , that this rule should not be applied during the current storage period ; Whereas, as a result of the operation of Article 29 of Regulation (EEC) No 685/69 , the intervention agency may be obliged to claim back instalments of aid already paid ; whereas it would therefore be advisable Article 1 1 . The text of Article 24 (2) of Regulation (EEC) No 685/69 is amended to read as follows : '2 . Such aid may be paid in instalments. No instalment may be paid unless the storer has provided security in an equivalent amount. In no case may the amount of any instalment exceed the amount as calculated in accordance with paragraph 1 due on the date of payment thereof, account being taken of any variation in the aid as a result of the operation of Article 29 .' 2 . However, for the storage period as defined in Article 28(1 ) of Regulation (EEC) No 685/69 ending on 15 September 1975, Member States may provide that the effect of Article 29 of the said Regulation shall not be taken into account in determining th$ maximum amount of an instalment. Where an instalment paid during the abovementioned storage period exceeds the amount due pursuant to Article 24(2) of Regulation (EEC) No 685/69 the excess shall be refunded to the intervention agency by 30 November 1975 . In the event that such refund is not made within the time limit stipulated above, the corresponding amount of the security shall be retained and forfeited in satis ­ faction of the amount due by way of refund . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . (3 ) OJ No L 90 , 15 . 4 . 1969, p. 12 . (4 ) OJ No L 79 , 28 . 3 . 1975, p. 52 . ( 5 ) OJ No L 52, 28 . 2 . 1975, p. 17 . 27 . 6 . 75 Official Journal of the European Communities No L 164/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1975 . For the Commission P. J. LARDINOIS Member of the Commission